Order unanimously reversed on the law without costs, motion granted and cross motion denied. Memorandum: Supreme Court erred in denying defendant’s motion to strike plaintiff’s demand for punitive damages. The allegations in plaintiff’s complaint and proposed amended complaint that defendant insurance company engaged in persistent unfair claim settlement practices (see, Insurance Law § 2601) "may more properly be evaluated and, if proved, be redressed by the Superintendent of Insurance, who is charged by law with the regulation of this industry, rather than by private litigants” (Roldan v Allstate Ins. Co., 149 AD2d 20, 43). Accordingly, plaintiff’s cross motion is denied. (Appeal from order of Supreme Court, Kings County, Ramirez, J.—amended complaint.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.